DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's amendment has been received and entered. Claims 20 and 25-29 are pending. Claims 21-24 have been cancelled.
Applicant’s amendments have overcome the previous rejections. The application is now in condition for allowance. 
Allowable Subject Matter
Claims 20 and 25-29 are hereby allowed.
The following is a statement of reasons for allowance: the prior art of record does not teach or render obvious a forceps with a drive assembly that includes a drive housing with an internal chamber, a drive bar with a proximal stop coupled to and slidably disposed within the internal chamber and connected to the jaw of the forceps, a biasing spring within the chamber, a fluid filling the proximal portion of the internal chamber so as to prevent the spring from biasing the drive bar distally relative to the drive housing and a valve with an aperture extending through the proximal stop such that when the valve is closed, the spring cannot bias the drive bar distally and when the valve is open and the fluid passes there through, the spring is able to bias the drive bar distally so as to move the jaws from the first approximated position to the second approximated position in combination with the other elements as claimed. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S HIGHLAND whose telephone number is (571)270-3254. The examiner can normally be reached Mondays, Wednesdays, and Thursdays 9:30-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.H/Examiner, Art Unit 3771          
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771